Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U. S. C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Segway IV Corp. (the “Company”) on Form 10-Q for the period ended June 30, 2012 (the “Report”), I, Donny Smith,Principal Executive Officer andPrincipal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. SEGWAY 1V CORP, INC. Date: August13, 2012 By: /s/ Donny Smith Donny Smith President andSecretary (Principal Executive Officer and Principal Financial Officer)
